Citation Nr: 0601221	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-25 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a dental disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty service from December 1982 
to July 1992, and he subsequently served in United States 
Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for a 
bilateral knee disorder and found that the veteran fractured 
tooth number eight for dental treatment purposes only.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for Remand:  To provide the veteran with a proper 
VCAA notification letter, to obtain additional treatment 
records, and to request the veteran's complete service 
medical records.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  VCAA also requires that the 
veteran be informed about the information and evidence that 
VA will seek to provide and the information and evidence the 
veteran is expected to provide, and it requires that VA 
request or tell the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the VCAA in connection with his 
current claims.  In this regard, the Board notes that the 
record does not include a document discussing the VCAA or the 
evidence necessary to substantiate his claims for service 
connection.  The Court has indicated that such specific 
notice is required to comply with the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that the veteran testified at 
his October 2005 hearing that he had received treatment from 
Dr. Freeman, Dr. Davis, Dr. DeBois, and Dr. Banford.  
However, the claims file does not contain treatment records 
from these physicians.  In fact, the medical evidence in this 
case does not include any private medical records.   Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to a bilateral 
knee disorder and/or dental disorder.

The Board further observes that the veteran's service medical 
records are incomplete.  Even prior to the enactment of the 
Veterans Claims Assistance Act of 2000, the United States 
Court of Appeals for Veterans Claims (Court) had held that in 
cases where the veteran's service medical records were 
unavailable, through no fault of the veteran, there was a 
"heightened duty" to assist the veteran in the development of 
the case. See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Board notes that the RO did request the veteran's service 
medical records on several occasions.  However, the National 
Personnel Records Center indicated in February 1997 and 
January 1999 that such records were unavailable, and similar 
responses were obtained from the Records Management Center 
(RMC) in April 1999 and from the Army Reserve Personnel 
Center in October 2001.  The RO had also requested records 
from the Military Department of the Fifth Regiment Armory in 
Baltimore, Maryland; however, an August 2000 response 
indicated that that there was no record of the veteran being 
in the Maryland Army or Air National Guard.  The Board notes 
that the veteran served in the Army Reserves as opposed to 
the National Guard.

Nevertheless, the Board concludes that an additional attempt 
should be made to locate the veteran's service medical 
records.  The veteran served on active duty from December 
1982 to July 1992, and he subsequently served in United 
States Army Reserves until 1995.  The VA Adjudication 
Procedure Manual indicates that the Records Management Center 
(RMC) copies the veteran's records and mails the originals to 
his Reserve unit upon his separation from the Army.  When the 
veteran no longer has a Reserve obligation or any other 
involvement with the Reserves, the records are then forwarded 
to NPRC.  The VA Adjudication Procedure Manual also notes 
that the records may not be where they are supposed to be 
because of delays in forwarding records from one point to 
another.  It is also possible that the records might never 
have left the separation center or treating facility or that 
the records might be in the veteran's possession. See VA 
Adjudication Procedure Manual, M21-1, Part III, para. 4.01.  
Thus, the Board notes that the requests for the veteran's 
service medical records may have been unsuccessful due to the 
delay of records migration between the Army, RMC, the Army 
Reserves, and NPRC.  Therefore, the RO should make an 
additional attempt to obtain and associate with the claims 
file the veteran's complete service medical records.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  In doing so, the RO is asked to 
ensure that the veteran is notified of the 
information or evidence necessary to 
substantiate his claims for service 
connection for a bilateral knee disorder 
and for a dental disorder as well as the 
division of responsibilities between the 
VA and the veteran for obtaining evidence.  
The veteran should also be asked to submit 
any relevant evidence in his possession 
concerning his claims.

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his bilateral 
knee disorder and dental disorder.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these records 
with the claims file.  A specific request 
should be made for private medical 
records from Dr. Freeman, Dr. Davis, Dr. 
DeBois, and Dr. Banford.

3.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claims for service connection, 
including statements from service medical 
personnel; statements from individuals who 
served with him ("buddy" certificates or 
affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics from which, and private 
physicians from whom, he may have received 
treatment, especially soon after 
discharge; letters written during service; 
and insurance examinations. The RO should 
assist the veteran in this respect, and 
should pursue all logical follow-up 
development pertaining to his claim.

4.  The RO should contact the National 
Personnel Records Center (NPRC), Army 
Reserve Personnel Center, Records 
Management Center (RMC), and any other 
appropriate location, to request the 
complete service medical records of the 
veteran, as well as any other appropriate 
records repository to which pertinent 
service medical records may have been 
sent. 

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile. The veteran should be notified of 
the RO's attempts to locate his medical 
records from his active duty service, as 
well as any further action to be taken.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

